Franklin County, No. 95APD03-331. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. Upon consideration of appellants/cross-appellees’ application for dismissal of their appeal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
The appeal of Robert G. Wykoff remains pending and the parties shall proceed under S.Ct.Prac.R. YI(1), (2), and (3). The brief of appellant, Robert G. Wykoff, shall be due within forty days of the date of this entry.